                 Case 1:16-cv-01473-RA
                      1:20-cv-01326-RA Document 86
                                                57 Filed 10/14/20
                                                         10/09/20 Page 1 of 2




                                                   STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL


 LETITIA JAMES                                                                                       DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                            LITIGATION BUREAU


                                              Writer’s Direct Dial: (212) 416-8561

                                                        October 9, 2020


    By ECF
                                                                                  Application granted.
    Hon. Ronnie Abrams
    Thurgood Marshall
    United States Courthouse                                                      SO ORDERED.
    40 Foley Square
    New York, NY 10007                                                                                          __________________
                                                                                                                Hon. Ronnie Abrams
                      Re:       Jane Stone #s 1-5 v. Annucci, et al.,
                                                                                                                10/14/2020
                                20-CV-1326 (RA) [rel. 16-CV-01473 (RA)]

    Dear Judge Abrams:

             I write respectfully to request a one week adjournment, until October 16, 2020, of
    defendants’ time to respond to the Court’s October 2, 2020 Direction that I address the two
    questions posed by the Court at that morning’s conference: (i) whether the Commissioner
    Defendants will answer or otherwise respond to the Second Amended Complaint, filed on October
    6, 2020, see Docket No. 56, while the Office of the Attorney General (“OAG”) continues to
    conduct a representational analysis of the remaining ten defendants who have been served and
    requested OAG representation pursuant to Public Officers Law § 17; and (ii) to provide the Court
    with additional information regarding the attorney assignment of this matter and the matters the
    Court has identified as potentially related: Pusepa v. Annuci, 17 CV 7954(RA)(OTW) and Jones
    v. Annucci, 16 CV 1473(RA)(AJP). The reason for the requested adjournment is that the OAG is
    still considering its position with respect to the first issue.

            I contacted opposing counsel to seek their consent to this application but was unable to
    reach them.


         28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6075 (Not For Service of Papers)

                                                           www.ag.ny.gov
           Case 1:16-cv-01473-RA
                1:20-cv-01326-RA Document 86
                                          57 Filed 10/14/20
                                                   10/09/20 Page 2 of 2



                                                                   Respectfully submitted,

                                                                   /s/ Neil Shevlin
                                                                   Neil Shevlin
                                                                   Assistant Attorney General
                                                                   (212) 416-8561
                                                                   Neil.Shevlin@ag.ny.gov
cc: Daniel A. McGuinness, Esq.
    Zachary Margulies-Ohnuma, Esq.
    Victoria Medley, Esq.
    Counsel for Plaintiffs




    28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6075 (Not For Service of Papers)

                                                      www.ag.ny.gov
